Title: To Thomas Jefferson from William Bartram, 18 March 1805
From: Bartram, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kingsess near Philadelphia March 18th. 1805
                  
                  I have taken the liberty to cover a Letter for Your Excelly. from Mr. Alexander Wilson accompanying a fine and accurate drawing of two rare Birds, which he lately procured when on a tour through the No. eastern parts of the State of NwYork to view the Catarath of Niagara Mr. Willson shewed me the birds well preserved: The Jay seemes to differ from Mr. Pennants Corvis cinorius. Arct. Zool. And the Butcher Bird Lanius Excubitor Linn. Mr. Wilson excited by motives of benevolence, from a high opinion of Your personal & Publick character, requests me to convey to you this offering as a testimony of his esteem & affection.
                  Some time past Your worthy friend Doctr. Barton soon after his return home from Virginia informed us, that it was your wish to have the horns of the Stone Buck, (Capra Cervicapra?) I am directed by my brother to assure you that you are perfectly wellcome to them, and should have sent them, but living so remote from Philadelphia, have not yet found a safe mode of conveyance.
                  We have, a horn of a species of Bervus from the coast of Hudsons Bay, brought and presented to my father by Capt. Swain, who many years since, made a voyage thither, when on a descovery of a N. Western passage across our Continent, Tho’ this horn appears to have belonged to an adult, it is singularly small & light, & must have shaded the brows of a very small Animal. I beg leave to repeat that you are wellcome to both these specimens, and wish for an oportunity of safe conveyance.
                  I sincerely unite with my friend W. and every True American in congratulations, for Your reelection to the Presidency of U. States
                  An wishing You a long and happy Life, beg leave to subscribe Your Excellencys Sincere Friend
                  
                     William Bartram 
                     
                  
               